IN THE
                TENTH COURT OF APPEALS

                     No. 10-08-00093-CV

DONALD HALPAIN AND ALICE HALPAIN,
                                           Appellants
v.

BONDEX INTERNATIONAL INC., RPM, INC.,
RPM INTERNATIONAL, INC., GEORGIA-
PACIFIC, L.L.C. F/K/A GEORGIA-PACIFIC
CORPORATION, PHILLIPS ELECTRONICS
NORTH AMERICA CORPORATION,
KAISER-GYPSUM COMPANY, INC.,
TH AGRICULTURE AND NUTRITION,
L.L.C., UNION CARBIDE CORPORATION,
CERTAINTEED CORPORATION, AND
GUARD-LINE, INC.
                                           Appellees


                 From the 82nd District Court
                     Falls County, Texas
                    Trial Court No. 36,295


                MEMORANDUM OPINION
          Donald1 and Alice Halpain appealed an adverse judgment rendered by the trial

court. The Halpains’s brief on the merits of the appeal was due September 2, 2008. No

brief has been filed. By letter dated September 8, 2008 the Clerk of this Court notified

the Halpains that no brief had been filed. The Clerk also warned them that the appeal

may be dismissed for want of prosecution unless, within 21 days from the date of the

letter, a response showing grounds for continuing the appeal was filed. More than 21

days have passed and no response has been filed.

          Accordingly, this appeal is dismissed. See TEX. R. APP. P. 38.8(a); 42.3.



                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 15, 2008
[CV06]




1   Donald passed away after the notice of appeal was filed.

Halpain v. Bondex International Inc.                                                  Page 2